Title: To George Washington from Battaile Muse, 18 January 1786
From: Muse, Battaile
To: Washington, George

 

Honourable Sir,
Berkeley County Jay 18th 1786

Some Time ago you wrote me you had a desire To Know who was in Possession of your Lands I here inclose a state of your Tenaments in the Counties of Fauquier & Loudoun FuUey—the State of the Berkeley Tenants I Left with you in October Last—I expect that I shall do Every thing To the utmost of my Abilities for you untill april Next at which Time I expect I shall be able To Convince you that I have discharged the Trust you have Put into my hands-—many things I am not able To do under Certain Circumstances altho you have Pointed out a method. its Very True your method is write, but still I am To Consider that I may have and acct To settle with your Executors or you with mine, when accts so Complicated as mine may appear under settlement so Circumstanced as your accts are. My small Estate as well Family may be Involved with Troubles and Loss and after all the accts not appear Properly authenticated—nevertheless I shall Take care To do all I can—and will not Neglect or omitt any thing that I can do in safety To my Self—I have done much business but none To Equal yours—Mr Lemarts accts appear strange To me and Cannot be Settled with any Certainty—⟨I⟩ Find by His accts that He has paid a Considerable Sum for Taxes and has no receipts—I have Congectured that it may be, that you have Taken up the Sheriffs receipts Prior to His Settlement, if so, it Will be Necessary for me To have a Coppy of those receipts To Prevent the Sheriff from Imposing on you, as I Know they make many Erours in their Favour. I have Taken a Coppy of Mr Lemarts accts of the money He received From the Tenants in order To detect Forged Receipts should any be offered. it’s a Misfortune that His acct has no dates—and the number of Transfers that has Taken Place may Ocation wrong Credits where receipts are given without Paying any regard to the Lotts on which Such receipts should Specifie—you will Find in some part of my Informations herein you are abused by your Tenants and with such it’s my Humble opinion that they should be Called To acct but in april you may be more Perticularly Informed.
The bearer Mr Daniel McPherson Informs me that you received from Him the Sum of £27.12.0 which He meant Should

go To the Credit of Lott No. 18—which Lott He Purchased and Expects To have a Lease for the Same on the Terms of three Lives—He applys To me in consequence of a Lease and Produces your receipt—which receipt Specifies that, that Sum is to go to the Credit of Lemart—and not To the Credit of Lott No. 18 It’s difficult for me To determine what To do the Lott has never been Legally Leased and now Claimed by Mr Danl McPherson I do not Know what is the annual rent therefore I cannot Tell what is due on the Lott—He sayes He will Pay all the ba⟨ck⟩ rents if He can get a Lease on a reasonable cost for three Lives which is His business down. Please To advise me on the Subject as I wish the Lott not To Lay Idle—I shall Visit those Lands the first of next month to see what can be done for the present year—I have advertised the Vacant Lotts—as I write in a hurry and in Confused Company I have Confidence your goodness will Look over any Imperfectness and Take me To be your Faithfull Obedient Humble Servant

Battaile Muse

